

 
SECURITIES ESCROW AGREEMENT
 
THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated as of October 3, 2007,
is entered into by and among Victory Divide Mining Company., a Nevada
corporation (the “Company”), Vision Opportunity Master Fund, Ltd., a Cayman
Islands company, as representative of the Purchasers (the “Purchaser
Representative”), Winner State International Limited, a British Virgin Islands
company (the “Principal Stockholder”), and Loeb & Loeb LLP, with an address at
345 Park Avenue New York, NY 10154 (the “Escrow Agent”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Purchase
Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Purchasers will be purchasing from the Company shares of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share (the
“Series A Preferred”), convertible into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and certain common stock
purchase warrants (the “Warrants”) pursuant to a Series A Convertible Preferred
Stock Purchase Agreement dated as of the date hereof (the “Closing Date”) by and
among the Company and the Purchasers (the “Purchase Agreement”); and
 
WHEREAS, the Company and the Purchasers agree that the capitalization table upon
which the transactions contemplated by this Agreement and the Purchase Agreement
are based is set forth as Schedule A hereto; and
 
WHEREAS, as an inducement to the Purchasers to enter into the Purchase
Agreement, the Principal Stockholder has agreed to place the Escrow Shares (as
hereinafter defined) into escrow for the benefit of the Purchasers in the event
the Company fails to achieve the following financial performance thresholds for
the 12-month periods ending December 31, 2007 (“2007”) and December 31, 2008
(“2008”):
 
(a) In 2007, (i) Earnings Per Share of $0.34, such “Earnings Per Share” to be
calculated by dividing (A) Net Income, as defined in accordance with US GAAP and
reported by the Company in its audited financial statements for 2007 (the “2007
financial statements”) plus any amounts that may have been recorded as charges
or liabilities on the 2007 financial statements due to the application of EITF
No. 00-19 that are associated with (1) any outstanding Warrants of the Company,
(2) any issuance under a performance based stock incentive plan that was in
existence on the Closing Date or (3) the transactions contemplated by this
Agreement and Section 7.1 of the Share Exchange Agreement dated as of the date
hereof by and between the Company and Winner State (the “Share Exchange
Agreement”) (“2007 Net Income”) by the Outstanding Shares (as hereinafter
defined) and (ii) Cash Earnings Per Share of $0.27, such “Cash Earnings Per
Share” to be calculated by dividing cash from operations reported by the Company
on the 2007 financial statements, by the aggregate number of shares of then
outstanding Common Stock on a fully-diluted basis, which number shall include,
without limitation, the number of shares of Common Stock issuable upon
conversion of the Company’s then outstanding shares of Preferred Stock, par
value $0.001 per share and the number of shares of Common Stock issuable upon
the exercise of any then outstanding warrants or options of the Company,
provided, however, that such number shall not include (X) shares of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share
(“Series A Preferred”) or Common Stock issued to the Principal Stockholder
pursuant to Section 7.1 of the Share Exchange Agreement and (Y) shares of Common
Stock issuable upon exercise of the Company’s Series A Warrants, Series B
Warrants, Series C Warrants and Series D Warrants and issuable upon conversion
of the Series B Convertible Preferred Stock, par value $0.001 that is issuable
upon exercise of the Company’s Series J Warrants, and warrants issued to the
Company’s placement agent in connection with the transactions contemplated by
the Purchase Agreement, dated the date hereof (such number shall be referred to
herein as the “Outstanding Shares”) (the performance thresholds set forth in (i)
and (ii) above shall be collectively referred to herein as the “2007 Performance
Threshold”);


1

--------------------------------------------------------------------------------




 
(b) In 2008, (i) Earnings Per Share of $0.43, such “Earnings Per Share” to be
calculated by dividing (A) Net Income, as defined in accordance with US GAAP and
reported by the Company in its audited financial statements for 2008 (the “2008
financial statements”) plus any amounts that may have been recorded as charges
or liabilities on the 2008 financial statements due to the application of EITF
No. 00-19 that are associated with (1) any outstanding Warrants of the Company,
(2) any issuance under a performance based stock incentive plan that was in
existence on the Closing Date or (3) the transactions contemplated by this
Agreement and Section 7.1 of the Share Exchange Agreement (“2008 Net Income”) by
the Outstanding Shares and (ii) Cash Earnings Per Share of $0.37, such “Cash
Earnings Per Share to be calculated by dividing cash from operations reported by
the Company on the 2008 financial statements by the Outstanding Shares (the
performance thresholds set forth in (i) and (ii) above shall be collectively
referred to herein as the “2008 Performance Threshold”); and
 
WHEREAS, the Company, the Purchaser Representative and the Purchasers have
requested that the Escrow Agent hold the Escrow Shares on the terms and
conditions set forth in this Agreement and the Escrow Agent has agreed to act as
escrow agent pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Escrow Shares as contemplated by
this Agreement.
 
1.2. Upon the execution of this Agreement, the Principal Stockholder shall
deliver to the Escrow Agent stock certificates evidencing one hundred percent
(100%) of the shares of Common Stock underlying the Preferred Shares issuable
under the Purchase Agreement (such shares of Common Stock plus such additional
number of shares of Common Stock as may be required to be deposited hereunder
pursuant to Section 1.3(i) or 1.3(ii) hereof shall be collectively referred to
in this Agreement as the “Escrow Shares”), along with updated stock powers
executed in blank with signature medallion guaranteed.


2

--------------------------------------------------------------------------------




 
1.3. The parties hereby agree that the 2007 Escrow Shares (as hereinafter
defined) shall be delivered based on the achievement of the 2007 Performance
Threshold as set forth below:
 
(i) If the Company’s Earnings Per Share and Cash Earnings Per Share for 2007 is
less than 50% of the 2007 Performance Threshold, then all of the Escrow Shares
(the “2007 Escrow Shares”) shall be distributed on a pro rata basis to the
Purchasers based on the number of shares of Series A Preferred owned by such
Purchasers as of the date thereof. Within five (5) business days of the
Purchaser Representative’s receipt of the 2007 financial statements, the Company
and the Purchaser Representative shall provide written instruction to the Escrow
Agent instructing the Escrow Agent to issue and deliver the 2007 Escrow Shares
to the Purchasers on a pro rata basis to the Purchasers based on the number of
shares of Series A Preferred owned by such Purchasers as of the date thereof.
Within five (5) business days after the release of the 2007 Escrow Shares to the
Purchasers, the Principal Stockholder shall deposit into the escrow account
maintained by the Escrow Agent, stock certificates evidencing one hundred
percent (100%) of the shares of Common Stock underlying the Preferred Shares
issuable under the Purchase Agreement.
 
(ii) If the Company’s Earnings Per Share for 2007 is greater than or equal to
50% but less than 95% of the 2007 Performance Threshold, the Escrow Agent shall
deliver to the Purchasers, on a pro rata basis based on the number of shares of
Series A Preferred owned by such Purchasers as of the date thereof, the number
of 2007 Escrow Shares multiplied by the percentage by which the 2007 Performance
Threshold was not achieved and multiplied by 200%. By way of example, if the
Company’s Earnings Per Share for 2007 is an amount equal to 60% of the 2007
Performance Threshold, the Purchasers shall receive 200% of the product of 40%
of the 2007 Escrow Shares (100% -60%) and, the remaining Escrow Shares shall
continue to be held in escrow hereunder. Within five (5) business days of the
Purchaser Representative’s receipt of the 2007 financial statements, the Company
and the Purchaser Representative shall provide written instructions to the
Escrow Agent instructing the Escrow Agent to deliver the applicable number of
2007 Escrow Shares to the Purchasers and to hold the remaining Escrow Shares in
escrow. Within five (5) business days after the release of the 2007 Escrow
Shares to the Purchasers, the Principal Stockholder shall deposit into the
escrow account maintained by the Escrow Agent, stock certificates evidencing
such number of shares of Common Stock so that the number of Escrow Shares shall
equal the number of shares of Common Stock initially deposited pursuant to
Section 1.2.
 
(iii) If the Company’s Earnings Per Share for 2007 equals or exceeds 95% of the
2007 Performance Threshold, then the Escrow Shares shall continue to be held in
escrow hereunder.
 
Notwithstanding anything to the contrary set forth herein, only those Purchasers
who own shares of Series A Preferred acquired under the Purchase Agreement and
remain shareholders of the Company at the time that any 2007 Escrow Shares
become deliverable hereunder shall be entitled to their pro rata portion of such
2007 Escrow Shares calculated based on their ownership interest at the time when
the 2007 Escrow Shares become deliverable hereunder. Any 2007 Escrow Shares not
delivered to Purchasers because the Purchasers no longer hold shares of Series A
Preferred acquired under the Purchase Agreement shall remain in escrow with the
Escrow Agent.


3

--------------------------------------------------------------------------------




 
1.4. The parties hereby agree that the 2008 Escrow Shares (as hereinafter
defined) shall be delivered based on achievement of the 2008 Performance
Threshold as set forth below:
 
(i) If the Company’s Earnings Per Share for 2008 is less than 50% of the 2008
Performance Threshold, then all of the Escrow Shares (the “2008 Escrow Shares”),
shall be distributed on a pro rata basis to the Purchasers based on the number
of shares of Series A Preferred owned by such Purchasers as of the date thereof.
Within five (5) business days of the Purchaser Representative’s receipt of the
2008 financial statements, the Company and the Purchaser Representative shall
provide written instruction to the Escrow Agent instructing the Escrow Agent to
issue and deliver the 2008 Escrow Shares to the Purchasers on a pro rata basis
based on the number of shares of Series A Preferred owned by such Purchasers as
of the date thereof.
 
(ii) If the Company’s Earnings Per Share for 2008 is greater than or equal to
50% but less than 95% of the 2008 Performance Threshold, (a) the Escrow Agent
shall deliver to the Purchasers, on a pro rata basis based on the number of
shares of Series A Preferred owned by such Purchasers as of the date thereof,
the number of 2008 Escrow Shares equal to the number of 2008 Escrow Shares
multiplied by the percentage by which the 2008 Performance Threshold was not
achieved and multiplied by 200% and (b) the remaining 2008 Escrow Shares shall
be returned to the Principal Stockholder. By way of example, if the Company’s
Earnings Per Share for 2008 is an amount equal to 60% of the 2008 Performance
Threshold, the Purchasers shall receive 200% of 40% of the 2008 Escrow Shares
(100% - 60%) and the remaining 2008 Escrow Shares shall be returned to the
Principal Stockholder. Within five (5) business days of the Purchaser
Representative’s receipt of the 2008 financial statements, the Company and the
Purchaser Representative shall provide written instructions to the Escrow Agent
instructing the Escrow Agent to deliver the applicable number of 2008 Escrow
Shares to the Purchasers and to the Principal Stockholder.
 
(iii) In the event the Company equals or exceeds 95% of the 2008 Performance
Threshold, all of the 2008 Escrow Shares shall be returned to the Principal
Stockholder- at the address set forth in Section 5.3 hereof.
 
Notwithstanding anything to the contrary set forth herein, only those Purchasers
who own shares of Series A Preferred acquired under the Purchase Agreement and
remain shareholders of the Company at the time that the 2008 Escrow Shares
become deliverable hereunder shall be entitled to their pro rata portion of such
2008 Escrow Shares calculated based on their ownership interest at the time when
such 2008 Escrow Shares become deliverable hereunder. Any 2008 Escrow Shares not
delivered to Purchasers because the Purchasers no longer hold shares of Series A
Preferred acquired under the Purchase Agreement will be delivered to the
Company.


4

--------------------------------------------------------------------------------




 
1.5. If the Company fails to timely comply with its obligations set forth in
Section 3.25 of the Purchase Agreement (the “Listing Obligation”), then
1,000,000 shares of Common Stock owned by the Principal Stockholder (the
“Penalty Shares”) shall be distributed to the Purchasers on a pro rata basis as
set forth in Section 3.25 of the Purchase Agreement.
 
1.6. If the Company does not achieve the 2007 Performance Threshold for 2007 or
the 2008 Performance Threshold and/or if the Company does not comply with the
Listing Obligation, the Company shall use best efforts to promptly cause the
2007 Escrow Shares, the 2008 Escrow Shares or the Penalty Shares, as applicable,
to be delivered to the Purchasers, including causing its transfer agent promptly
to issue the certificates in the names of the Purchasers and causing its
securities counsel to provide any written instruction required by the Escrow
Agent in a timely manner so that the issuances and delivery contemplated above
can be achieved within five business days following delivery of the 2007
financial statements or 2008 financial statements in the case of the 2007 Escrow
Shares or the 2008 Escrow Shares, as applicable, to the Purchaser
Representative, or, within five business days of December 31, 2008, in the case
of the Penalty Shares.
 
1.7. The Company will provide the Purchaser Representative with (i) the
Company’s audited financial statements for 2007, prepared in accordance with US
GAAP, on or before March 31, 2008 and (ii) the Company’s audited financial
statements for 2008, prepared in accordance with US GAAP, on or before March 31,
2009, so as to allow the Purchaser Representative the opportunity to evaluate
whether the 2007 Performance Threshold and the 2008 Performance Threshold were
attained.
 
1.8. Upon the written request of the Company and Purchaser Representative, the
Escrow Agent shall deliver the 2007 Escrow Shares and the 2008 Escrow Shares, as
applicable, to each Purchaser and/or the Principal Stockholder pursuant to the
written instructions of the Company and Purchaser Representative.
 
ARTICLE II
 
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
2.1. The Principal Stockholder hereby represents and warrants to the Purchasers
and the Purchaser Representative as follows:
 
(i) The Escrow Shares placed into escrow hereunder by the Principal Stockholder
are validly issued, fully paid and nonassessable shares of the Company. The
Principal Stockholder is the record and beneficial owner of the Escrow Shares
placed into escrow pursuant to this Agreement by the Principal Stockholder and
has good title to such Escrow Shares, free and clear of all pledges, liens,
claims and encumbrances, except encumbrances created by this Agreement. There
are no restrictions on the ability of the Principal Stockholder to transfer the
Escrow Shares placed into escrow pursuant to this Agreement by the Principal
Stockholder or to enter into this Agreement other than transfer restrictions
under applicable federal and state securities laws. Upon any delivery of Escrow
Shares placed into escrow pursuant to this Agreement by the Principal
Stockholder to the Purchasers hereunder, the Purchasers will acquire good and
valid title to such Escrow Shares, free and clear of any pledges, liens, claims
and encumbrances.


5

--------------------------------------------------------------------------------




 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Principal Stockholder pursuant to the terms of the
certificate of incorporation or by-laws of the Company or any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Principal Stockholder or affecting the Escrow Shares. No notice to, filing with,
or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Stockholder.
 
ARTICLE III
COVENANTS
 
3.1. [Intentionally Omitted.]
 
3.2. [Intentionally Omitted.]
 
ARTICLE IV
MISCELLANEOUS
 
4.1. The Company will pay Escrow Agent a total of $1,000 for all services
rendered by Escrow Agent hereunder.
 
4.2. No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
All notices, demands, consents, requests, instructions and other communications
to be given or delivered or permitted under or by reason of the provisions of
this Agreement or in connection with the transactions contemplated hereby shall
be in writing and shall be deemed to be delivered and received by the intended
recipient as follows: (i) if personally delivered, on the business day of such
delivery (as evidenced by the receipt of the personal delivery service), (ii) if
mailed certified or registered mail return receipt requested, two (2) business
days after being mailed, (iii) if delivered by overnight courier (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or (iv)
if delivered by facsimile transmission, on the business day of such delivery if
sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time,
on the next succeeding business day (as evidenced by the printed confirmation of
delivery generated by the sending party’s telecopier machine). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 4), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.


6

--------------------------------------------------------------------------------




 
If to Escrow Agent: Loeb & Loeb LLP
 
345 Park Avenue
New York, New York 10154
Attention: Mitchell Nussbaum, Esq
Tel No.:212-407-4000
Fax No.: 212-407-4990
 
If to the Company or the Principal Stockholder:
 
Victory Divide Mining Company.
c/o Winner State International Limited
Attention: Shulin Liu
Tel. No.: 86-469-467-8077
Fax No.: 86-469-469-3000
 
With a copy to:
Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren Ofsink
Tel. No.: (212) 371-8008, ext. 127
Fax No.: (212) 688-7273
 
If to the Purchaser               Vision Opportunity Master Fund, Ltd.
Representative:                    20 W. 55th Street, 5th Floor
New York, New York 10019
Attention: Yiting Liu
Tel. No.: (212) 849-8238
Fax No.: (212) 867-1416
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
4.3. This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
4.4. This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.


7

--------------------------------------------------------------------------------




 
4.5. Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
4.6. The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.
 
4.7. The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholder, the
Purchaser Representative and the Escrow Agent.
 
4.8. The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
4.9. The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
4.10. The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
4.11. The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for one of the Purchasers and may continue to act as legal counsel
for such Purchaser from time to time, notwithstanding its duties as the Escrow
Agent hereunder. The Company and the Purchasers consent to the Escrow Agent in
such capacity as legal counsel for one of the Purchasers and waive any claim
that such representation represents a conflict of interest on the part of the
Escrow Agent. The Company and the Purchasers understand that the Escrow Agent is
relying explicitly on the foregoing provision in entering into this Escrow
Agreement.


8

--------------------------------------------------------------------------------




 
4.12. The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
4.13. If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
4.14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.
 
4.15. The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby or by the Purchase Agreement other than any such claim, liability, cost
or expense to the extent the same shall have been determined by final,
unappealable judgment of a court of competent jurisdiction to have resulted from
the gross negligence, fraud or willful misconduct of the Escrow Agent.
 
[Signature Page Follows]


9

--------------------------------------------------------------------------------




 
[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
3rd day of October, 2007.
 
VICTORY DIVIDE MINING COMPANY
 
By:  /s/ Shulin Liu  
Name: Shulin Liu
Title: Chief Executive Officer
 
PURCHASER REPRESENTATIVE:
 
VISION OPPORTUNITY MASTER FUND, LTD.
 
By:  /s/ Adam Benowitz  
Name: Adam Benowitz
Title: Director
 
ESCROW AGENT:
 
Loeb & Loeb LLP
 
By:  /s/ Mitchell S. Nussbaum 
Name: Mitchell S. Nussbaum
Title: Partner



PRINCIPAL STOCKHOLDER:


WINNER STATE INTERNATIONAL LIMITED

 
By:  /s/ Shulin Liu    
Name: Shulin Liu
Title: Chief Executive Officer






10

--------------------------------------------------------------------------------


 
Schedule A
 
Capitalization Table
 


Yanglin Capitalization Table
                                                                               
             
Post Deal Shares in Victory Divide Mining Company
                               

 

   
Amount Invested
 
Common Stock
 
Series A Preferred
 
Series B Preferred potentially issuable if Series J Exercised
 
Series A Warrants
 
Series B Warrants
 
Setries J Warrants
 
Series C Warrants
 
Series D Warrants
 
Series E Warrants
 
Series F Warrants
 
% of Outstanding Common
 
% of Outstanding Assuming Preferred is Converted
 
% Fully Diluted
 
Winner State International Limited
         
18,200,000
                                                         
91.00
%
 
60.67
%
 
24.66
%
 Beneficial Ownership
                                                                               
     
Shulin Liu
         
9,100,000
                                                                         
Huanqin Ding
         
9,100,000
                                                                               
                                                                               
 
Investors
 
$
21,500,000.00
   
525,000
   
10,000,000
   
7,801,268
   
10,000,000
   
5,000,000
   
7,801,268
   
7,801,268
   
3,900,634
   
0
   
0
   
2.63
%
 
35.08
%
 
71.58
%
Vision Opportunity Master Fund, Ltd.
 
$
8,000,000.00
   
525,000
   
3,720,930
   
3,382,664
   
3,720,930
   
1,860,465
   
3,382,664
   
3,382,664
   
1,691,332
               
2.63
%
 
14.15
%
 
29.36
%
Sansar Capital Special Opportunity Master Fund, LP (Cayman Master)
 
$
5,950,000.00
         
2,767,442
   
2,515,856
   
2,767,442
   
1,383,721
   
2,515,856
   
2,515,856
   
1,257,928
               
0.00
%
 
9.22
%
 
21.31
%
Vicis Capital Master Fund
 
$
4,500,000.00
         
2,093,023
   
1,902,748
   
2,093,023
   
1,046,512
   
1,902,748
   
1,902,748
   
951,374
               
0.00
%
 
6.98
%
 
16.11
%
Precept Capital Master Fund, GP
 
$
500,000.00
         
232,558
         
232,558
   
116,279
                                 
0.00
%
 
0.78
%
 
0.79
%
Penn Footwear
 
$
250,000.00
         
116,279
         
116,279
   
58,140
                                 
0.00
%
 
0.39
%
 
0.39
%
Crescent International Ltd.
 
$
300,000.00
         
139,535
         
139,535
   
69,767
                                 
0.00
%
 
0.47
%
 
0.47
%
Benefit Grand Investments Limited
 
$
500,000.00
         
232,558
         
232,558
   
116,279
                                 
0.00
%
 
0.78
%
 
0.79
%
Golden Bridge Asset Management
 
$
1,000,000.00
         
465,116
         
465,116
   
232,558
                                 
0.00
%
 
1.55
%
 
1.58
%
Leland C Ackerley
 
$
250,000.00
         
116,279
         
116,279
   
58,140
                                 
0.00
%
 
0.39
%
 
0.39
%
Newberg Road Partners, LP
 
$
250,000.00
         
116,279
         
116,279
   
58,140
                                 
0.00
%
 
0.39
%
 
0.39
%
Kuhns Brothers Securities, Inc.
         
487,500
                                             
1,000,000
         
2.44
%
 
1.63
%
 
2.02
%
Public Shareholders//Glenn Little
         
487,500
                                                         
2.44
%
 
1.63
%
 
0.66
%
Mass Harmony Assets
         
300,000
                                                   
500,000
   
1.50
%
 
1.00
%
 
1.08
%
                                                                               
       
Totals
 
$
21,500,000
   
20,000,000
   
10,000,000
   
7,801,268
   
10,000,000
   
5,000,000
   
7,801,268
   
7,801,268
   
3,900,634
   
1,000,000
   
500,000
   
100.00
%
 
100.00
%
 
100.00
%

 
Legend
      
Series A Convertible Preferred Stock - Convertible into common at the option of
the holder 1:1. Price per share
 
$
2.15
 
Series A Warrants - five year term with an exercise price of
 
$
2.75
 
Series B Warrants - five year term with an exercise price of
 
$
3.50
 
Series J Warrants - 18 month term with an exercise price of
 
$
2.37
 
Series C Warrants - five year term with an exercise price of
 
$
3.03
 
Series D Warrants - five year term with an exercise price of
 
$
3.85
 
Series E Warrants - only for the placement agent - five year term with an
exercise price of
 
$
2.58
 
Series F Warrants - only for Mass Harmony Assets, the financial cousulting firm
- five year term with an exercise price of
 
$
3.01
           
Total Common Outstanding Post-Reverse and Post-Finacing
   
20,000,000
 
Total Series A Preferred Stock to be sold
   
10,000,000
 
Fully Diluted Calculation Assumes the Conversion of all preferred and exercise
of all warrant for outstanding shares of
   
73,804,440
 


 


11

--------------------------------------------------------------------------------





